DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	This application contains claims directed to the following patentably distinct species:

Species A, Figure 1-8 and 9A;
Species B, Figure 1-8, 9B and 10;
Species C, Figure 1-8 and 11.
The species are independent and/or distinct because they recite mutually exclusive features not shared among all species, and thus, create a serious search burden for the Examiner. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: Applicant species require different arrangement of a sleeve bearing.. 
 (see page 9 of the Specification), while Figure 9B is a view showing a state with caulking on the upper part of the sleeve bearing (see page 9 of the Specification). Further, Figure 11 is showing another exemplary embodiment for preventing the sleeve bearing from separation, wherein a separation prevention member 65 such as a washer being provided between the bearing support part 62 and the sleeve bearing 53 (see page 12 of the Specification).
Certainly, series of modifications include mutually exclusive features. The claimed inventions are indeed directed to a divergent subject matter and do require divergent searches in different classes and subclasses. The divergent inventions also require different search terms. In addition, it should be noted that, the examination burden is not limited exclusively to a prior art search but also includes that effort required to apply the art by making and discussing all appropriate grounds of rejection. Multiple inventions, such as those in the present application, normally require additional reference material and further discussion for each additional invention examined. Clearly, concurrent examination of multiple inventions would thus typically involve a significant burden even if all searches were coextensive.
Consequently, different and distinct search strategies or search queries would be required to find the prior art for the respective species, and thus, a serious search burden exists.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and
(ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158. The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 

/CHARLES G FREAY/           Primary Examiner, Art Unit 3746         
                                                                                                                                                                                    
/L. P./
Examiner, Art Unit 3746